DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s specification teaches the base plate dissipates heat from the electronics package and transfer the heat to the heat-pipe.  As such, the heat-pipe dissipates heat from the base plate, not from the electronics package. 
Claims 2 – 13 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 & 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the first plurality of boron fibers, first plurality of carbon fibers, second plurality of boron fibers, and second plurality of carbon fibers are oriented in approximately the same direction,” and the claim also 
Claims 2 – 13 are dependent on claim 1 and claims 15 – 20 are dependent on claim 14. Therefore claims 2 – 13 & 15 – 20 are also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4, & 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent No. 7,117,930 B2), in view of Williams et al. (US 2016/0340482 A1) and Takezawa et al. (U.S. Patent No. 5,279,879). 
With regard to claim 1, Todd et al. teach a heat sink comprising a base plate (33) clamped against a heat source (70), such as an integrated circuit (electronics) package, on a first surface of the base plate. One or more pipes (56) directly are attached and in the thermal contact with the base plate on the opposite side (Col. 1, Lines 15 – 38, Col.7, Lines 22 – 29, Col. 7, Line 61 - Col. 8, Line 2, & Fig. 4). 

    PNG
    media_image1.png
    371
    577
    media_image1.png
    Greyscale

	Todd et al. do not teach the heat sink is used inside a system for a spacecraft, and the heat sink is for use with the electronics on a vehicle and the spacecraft heat-pipe (claim 1).
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Todd et al. do not limit the composition of the base plate, but also do not teach the base plate is composed of first and second layers composed of carbon fibers, and a carbon nanotube material between said first and second layers.
Williams et al. teach nanostructure reinforced composites comprising a first and second fibrous layer, wherein a nanostructure array is placed below and above first and second fiber layers, such as layers of carbon fibers (804) (paragraph [0053]), wherein the fibers are aligned along a first axis, as shown in Fig. 8 (paragraphs [0011]) and the nanostructures are aligned along a third axis that is perpendicular to the first and second axes.  An example of the aligned nanostructures (805) include carbon nanotubes (paragraph [0031].  The nanostructures are aligned along a third axis to 

    PNG
    media_image2.png
    324
    522
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Williams et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the base plate taught by Todd et al. using the hybrid nanocomposite taught by Williams et al. for yielding a base plate which provides enhanced mechanical strength and thermal conductivity in a preferred orientation (direction), such as directing the flow of heat between Todd’s heat source and heat pipe for efficient dissipation of heat.
Williams et al. fail to teach the carbon fiber plies also contain boron fibers. 
Takezawa et al. teach a hybrid prepreg comprising plurality of reinforcing carbons, such as carbon fibers having a diameter of 5 – 30 µm (0.0002 – 0.0012 inches) in combination with a plurality of foreign fibers, such as boron fibers of a larger 

    PNG
    media_image3.png
    237
    398
    media_image3.png
    Greyscale

Therefore, based on the teachings of Takezawa et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate larger diameter boron fibers in combination with small diameter carbon fibers, as taught by Williams et al., in order to achieve fibrous composite plies of improved strength and elastic modulus.
The structure taught by Williams is symmetrical such that the first and second layers are identical, as described above. As such, the labeling of first and second layers is arbitrary. It would have been obvious to one of ordinary skill in the art that the layer labeled as the first layer is directly attached to and thermally in contact with the electronic device and the layer labeled as the second layer is directly attached to and thermally in contact with the heat pipe. 
With regard to claim 2, Williams et al. teach nanostructure reinforced composites comprising a first and second fibrous layer, wherein a nanostructure array is placed below and above first and second fiber layers, such as layers of carbon fibers (804) 
With regard to claim 4, Williams et al. teach an example of the aligned nanostructures (805) include carbon nanotubes (paragraph [0031].  The nanostructures are aligned along a third axis to enhance heat transfer into or out of the cured composite (“thermal bridge”) (paragraphs [0011] & [0036]).
With regard to claims 7 – 8, Takezawa et al. teach, as shown in Fig.1 above, within a single layer (ply), a plurality of carbon fibers are positioned between a first set of boron fibers and a second set of boron fibers, aligned in the same direction, and at least one boron fiber is position between a first subset and a second subset of carbon fibers.
With regard to claim 9, Williams et al. teach the carbon nanotubes have a z-axis length (thickness) of 1 micron or greater (paragraph [0005]), which includes Applicant’s claimed thickness of approximately 10 micrometers.  

Claims 14 – 15, 17 – 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent No. 7,117,930 B2), in view of Williams et al. (US 2016/0340482 A1) and Takezawa et al. (U.S. Patent No. 5,279,879). 
With regard to claim 14, Todd et al. teach a heat sink comprising a base plate (33) clamped against a heat source (70), such as an integrated circuit (electronics) package, on a first surface of the base plate. One or more pipes (56) directly are attached and in the thermal contact with the base plate on the opposite side (Col. 1, Lines 15 – 38, Col.7, Lines 22 – 29, Col. 7, Line 61 - Col. 8, Line 2, & Fig. 4).

    PNG
    media_image1.png
    371
    577
    media_image1.png
    Greyscale

	Todd et al. do not teach the heat sink is used inside of an output multiplexer for a spacecraft.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Todd et al. do not limit the composition of the base plate, but also do not teach the base plate is composed of first and second layers composed of carbon fibers, and a carbon nanotube material between said first and second layers.
Williams et al. teach nanostructure reinforced composites comprising a first and second fibrous layer, wherein a nanostructure array is placed below and above first and second fiber layers, such as layers of carbon fibers (804) (paragraph [0053]), wherein the fibers are aligned along a first axis, as shown in Fig. 8 (paragraphs [0011]) and the nanostructures are aligned along a third axis that is perpendicular to the first and second axes.  An example of the aligned nanostructures (805) include carbon nanotubes (paragraph [0031].  The nanostructures are aligned along a third axis to enhance heat transfer into or out of the cured composite (“thermal bridge”) (paragraphs 

    PNG
    media_image2.png
    324
    522
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Williams et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the base plate taught by Todd et al. using the hybrid nanocomposite taught by Williams et al. for yielding a base plate which provides enhanced mechanical strength and thermal conductivity in a preferred orientation (direction), such as directing the flow of heat between Todd’s heat source and heat pipe for efficient dissipation of heat.
Furthermore, the structure taught by Williams is symmetrical such that the first and second layers are identical, as described above. As such, the labeling of first and second layers is arbitrary. It would have been obvious to one of ordinary skill in the art that the layer labeled as the first layer is directly attached to and thermally in contact 
Williams et al. fail to teach the carbon fiber plies also contain boron fibers.
Takezawa et al. teach a hybrid prepreg comprising plurality of reinforcing carbons, such as carbon fibers having a diameter of 5 – 30 µm (0.0002 – 0.0012 inches) in combination with a plurality of foreign fibers, such as boron fibers of a larger diameter, such as 50 – 500 µm (0.002 – 0.02 inches) in order to improve the strength and elasticity modulus of previously known prepregs (Col. 1, Lines 31 – 34).

    PNG
    media_image3.png
    237
    398
    media_image3.png
    Greyscale

Therefore, based on the teachings of Takezawa et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate larger diameter boron fibers in combination with small diameter carbon fibers, as taught by Williams et al., in order to achieve fibrous composite plies of improved strength and elastic modulus.
With regard to claim 15, Williams et al. teach nanostructure reinforced composites comprising a first and second fibrous layer, wherein a nanostructure array is placed below and above first and second fiber layers, such as layers of carbon fibers 
With regard to claim 17, Williams et al. teach an example of the aligned nanostructures (805) include carbon nanotubes (paragraph [0031].  The nanostructures are aligned along a third axis to enhance heat transfer into or out of the cured composite (“thermal bridge”) (paragraphs [0011] & [0036]).
With regard to claim 18, Todd et al. do not teach the heat sink is used inside of an output multiplexer for a satellite. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 20, Williams et al. teach the resin flows and encapsulates both the fibrous layers and the aligned nanostructure layers during the heating, curing, and consolidation process (paragraph [0039]).

Claims 1 – 2, 4, 7 – 9, & 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent No. 7,117,930 B2), in view of Wardle et al. (U.S. Patent No. 7,537,825 B1) and Takezawa et al. (U.S. Patent No. 5,279,879).
With regard to claim 1, Todd et al. teach a heat sink comprising a base plate (33) clamped against a heat source (70), such as an integrated circuit (electronics) package, on a first surface of the base plate. One or more pipes (56) directly are attached and in 

    PNG
    media_image1.png
    371
    577
    media_image1.png
    Greyscale

Todd et al. do not teach the heat sink is used inside of an output multiplexer of a spacecraft.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Todd et al. do not limit the composition of the base plate, but also do not teach the base plate is composed of first and second layers composed of carbon fibers, and a carbon nanotube material between said first and second layers.
Wardle et al. teach a thermally conductive (Col. 1, Lines 18 – 19) tough hybrid nanocomposite system used in nano-electronics (Col. 1, Line 16) for aerospace applications (Col. 2, Lines 4 – 6) comprising continuous aligned carbon nanotubes (CNTs) extending from the bottom surface of the film to the top surface (#20 of Fig. 1, Applicant’s “third axis”), abutting first and second carbon fiber composite plies (Col. 2, Lines 46 - 59).  At least one of the composite plies contain a plurality of carbon fibers all “may be” different than the fibers (labeled 22) of a second ply (Applicant’s “first axis” and “second axis”) (see abstract, Col. 5, Lines 16 – 20).  The Examiner considers the phrase “may be” to be optional language, suggesting plies of different orientations is not a requirement of the invention.  Therefore, Wardle et al. suggest a less preferred embodiment in which the plies are not of a different orientation.  Carbon nanotube systems such as this have been found to have extraordinary strength in terms of tensile strength and elastic modulus (Col. 1, Lines 49 – 50) and efficient conductors of heat (Col. 1, Lines 14 – 19).

    PNG
    media_image4.png
    315
    455
    media_image4.png
    Greyscale

Therefore, based on the teachings of Wardle et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the base plate taught by Todd et al. using the hybrid nanocomposite taught by Wardle et al. for 
The structure taught by Wardle et al. is symmetrical such that the first and second layers are identical, as described above. As such, the labeling of first and second layers is arbitrary. It would have been obvious to one of ordinary skill in the art that the layer labeled as the first layer is directly attached to and thermally in contact with the electronic device and the layer labeled as the second layer is directly attached to and thermally in contact with the heat pipe. 
Wardle et al. fail to teach the carbon fiber plies also contain boron fibers (claim 1).  
Takezawa et al. teach a hybrid prepreg comprising plurality of reinforcing carbons, such as carbon fibers having a diameter of 5 – 30 µm (0.0002 – 0.0012 inches) in combination with a plurality of foreign fibers, such as boron fibers of a larger diameter, such as 50 – 500 µm (0.002 – 0.02 inches) in order to improve the strength and elasticity modulus of previously known prepregs (Col. 1, Lines 31 – 34).  

    PNG
    media_image3.png
    237
    398
    media_image3.png
    Greyscale

Therefore, based on the teachings of Takesawa et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate larger 
With regard to claim 2, Wardle et al. teach continuous aligned carbon nanotubes (CNTs) extending from the bottom surface of the film to the top surface (#20 of Fig. 1, Applicant’s “third axis”), abutting first and second carbon fiber composite plies (Col. 2, Lines 46 - 59).
With regard to claim 4, Wardle et al. teach continuous aligned carbon nanotubes (CNTs) extending from the bottom surface of the film to the top surface (#20 of Fig. 1, Applicant’s “third axis”), abutting first and second carbon fiber composite plies (Col. 2, Lines 46 - 59), thereby forming a thermal bridge between the first and second composite plies (#16 & #12 of Fig. 1) (Col. 2, Lines 37 – 40) (claim 4).
With regard to claims 7 – 8, as shown in Fig.1 above, within a single layer (ply), a plurality of carbon fibers are positioned between a first set of boron fibers and a second set of boron fibers, aligned in the same direction, and at least one boron fiber is position between a first subset and a second subset of carbon fibers.
With regard to claim 9, Wardle et al. teach the CNT film layer may be on the order of tens of microns thick, and the carbon nanotubes of the CNT film layer have a length of approximately ten microns (Col. 4, Line 66 - Col. 5, Line 2).

Claims 14 – 15, 17, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent No. 7,117,930 B2), in view of Wardle et al. (U.S. Patent No. 7,537,825 B1) and Takezawa et al. (U.S. Patent No. 5,279,879).
claim 14, Todd et al. teach a heat sink comprising a base plate (33) clamped against a heat source (70), such as an integrated circuit (electronics) package, on a first surface of the base plate. One or more pipes (56) directly are attached and in the thermal contact with the base plate on the opposite side (Col. 1, Lines 15 – 38, Col.7, Lines 22 – 29, Col. 7, Line 61 - Col. 8, Line 2, & Fig. 4).

    PNG
    media_image1.png
    371
    577
    media_image1.png
    Greyscale

Todd et al. do not teach the heat sink is used inside of an output multiplexer for a spacecraft (claim 14), specifically a satellite (claim 18).
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (claims 14 & 18).
Todd et al. do not limit the composition of the base plate, but also do not teach the base plate is composed of first and second layers composed of carbon fibers, and a carbon nanotube material between said first and second layers.
Wardle et al. teach a thermally conductive (Col. 1, Lines 18 – 19) tough hybrid nanocomposite system used in nano-electronics (Col. 1, Line 16) for aerospace applications (Col. 2, Lines 4 – 6) comprising continuous aligned carbon nanotubes (claims 14 & 15), thereby forming a thermal bridge between the first and second composite plies (#16 & #12 of Fig. 1) (Col. 2, Lines 37 – 40) (claim 17).  At least one of the composite plies contain a plurality of carbon fibers all run in a direction parallel (Applicant’s “first axis”) with the surface of an adjacent ply surface (Col. 5, Lines 13 – 15 & Fig. 1).  Although the most preferred embodiment teaches the fibers of the first ply are oriented in a different direction than the fibers of the second ply, Wardle teaches the first orientation (fibers labeled 18) of a first ply “may be” different than the fibers (labeled 22) of a second ply (Applicant’s “first axis” and “second axis”) (see abstract, Col. 5, Lines 16 – 20).  The Examiner considers the phrase “may be” to be optional language, suggesting plies of different orientations is not a requirement of the invention.  Therefore, Wardle et al. suggest a less preferred embodiment in which the plies are not of a different orientation.  Carbon nanotube systems such as this have been found to have extraordinary strength in terms of tensile strength and elastic modulus (Col. 1, Lines 49 – 50) and efficient conductors of heat (Col. 1, Lines 14 – 19).

    PNG
    media_image4.png
    315
    455
    media_image4.png
    Greyscale


Wardle et al. fail to teach the carbon fiber plies also contain boron fibers.
Takezawa et al. teach a hybrid prepreg comprising plurality of reinforcing carbons, such as carbon fibers having a diameter of 5 – 30 µm (0.0002 – 0.0012 inches) in combination with a plurality of foreign fibers, such as boron fibers of a larger diameter, such as 50 – 500 µm (0.002 – 0.02 inches) in order to improve the strength and elasticity modulus of previously known prepregs (Col. 1, Lines 31 – 34).

    PNG
    media_image3.png
    237
    398
    media_image3.png
    Greyscale

Therefore, based on the teachings of Takesawa et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate larger diameter boron fibers in combination with small diameter carbon fibers, as taught by Wardle et al., in order to achieve fibrous composite plies of improved strength and elastic modulus.

With regard to claim 15, Wardle et al. teach comprising continuous aligned carbon nanotubes (CNTs) extending from the bottom surface of the film to the top surface (#20 of Fig. 1, Applicant’s “third axis”), abutting first and second carbon fiber composite plies (Col. 2, Lines 46 - 59).
With regard to claim 17, Wardle et al. teach continuous aligned carbon nanotubes (CNTs) extending from the bottom surface of the film to the top surface (#20 of Fig. 1, Applicant’s “third axis”), abutting first and second carbon fiber composite plies (Col. 2, Lines 46 - 59), thereby forming a thermal bridge between the first and second composite plies (#16 & #12 of Fig. 1) (Col. 2, Lines 37 – 40).
With regard to claim 18, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	With regard to claim 20, Wardle et al. teach the matrix-rich (resin-rich) interface of the CNT film between the fibers of adjacent plies 12 and 16 (Col. 4, Lines 6 – 17) softens during the curing of the composite and the CNT film acts as a penetrating bridge across the interface of the first and second composite plies (Col. 3, Lines 5 – 15).  .

Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Williams et al., & Takezawa et al., as applied to claim 1 above, and further in view of Chuang (US 2012/0258642 A1).
Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Wardle et al., & Takezawa et al., as applied to claim 1 above, and further in view of Chuang (US 2012/0258642 A1).
The references cited above fail to teach the first carbon fiber of the first plurality of carbon fibers comprises a plurality of carbon atoms bonded together in a crystalline formation.
Chuang teaches carbon fibers are commonly formed of carbon atoms bonded together in microscopic crystals that are aligned parallel to the long axis of the fiber (paragraph [0004]).
Therefore, based on the teachings of Chuang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use carbon fibers which are formed of carbon atoms bonded together in microscopic crystals because this is the common composition of carbon fibers available for use.

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Williams et al., & Takezawa et al., as applied to claim 1 above, and further in view of Cook (“Inorganic Fibers – A Literature Review,” J. Am. Ceram. Soc. 74 [12] 2959 – 78 (1991)).
Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Wardle et al., & Takezawa et al.., as applied to claim 1 above, and further in view of Cook (“Inorganic Fibers – A Literature Review,” J. Am. Ceram. Soc. 74 [12] 2959 – 78 (1991)).
The references cited above fail to teach a first fiber of the first plurality of boron fibers includes a tungsten core, wherein the tungsten core is encased in a boron material (claim 5), wherein the tungsten core is bonded with the boron material (claim 6).
Cook teaches boron fibers have excellent mechanical properties, such as transverse tensile strength and high elastic modulus, as well as low density (light weight) (pgs. 2965 – 2966). The boron fibers comprises boron coated over a tungsten core, such that the tungsten core is encased in the boron material (pg. 2965) (claim 5). The tungsten core is bonded with the boron material to form W2B5 and WB4 (pg. 2966) (claim 6).
Therefore, based on the teachings of Cook, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use boron fibers formed with a tungsten core bonded to the outer boron material for applications where light weight fibers having high tensile strength and high elastic modulus are desired.

Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Wardle et al., & Takezawa et al., as applied to claims 7 & 8 above, and further in view of Hallander et al. (US 2012/0088056 A1).
Takezawa et al. teach a hybrid prepreg comprising plurality of reinforcing carbons, such as carbon fibers having a diameter of 5 – 30 µm (0.0002 – 0.0012 inches) (claim 13) in combination with a plurality of foreign fibers, such as boron fibers of a larger diameter, such as 50 – 500 µm (0.002 – 0.02 inches) (claim 12) in order to improve the strength and elasticity modulus of previously known prepregs (Col. 1, Lines 31 – 34) (claim 11). 
The references cited above fail to teach the CNT material includes an epoxy film between the fibrous layers. 
Hallander et al. composite comprising aligned carbon nanotubes sandwiched between two fibrous skins, wherein the carbon nanotube material (composite joint) includes a thermoset adhesive resin, such as epoxy (9 & 9’) (paragraphs [0021] & [0078]).  The materials used by Hallander et al. are cost effective (paragraph [0009]) and commonly used for manufacturing airplane parts (paragraphs [0002] – [0003] & [0035]) (claim 10).
Therefore, based on the teachings of Hallander et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use a thermoset adhesive resin, such as epoxy, in the carbon nanotube material layer taught by Wardle et al., because epoxy resin is cost effective and preferred for manufacturing airplane parts.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Williams et al., & Takezawa et al., as applied to claim 14 above, and further in view of Lagorsse et al. (US 2011/0057709) and SatelliteDish.com (http://www.satellitedish.com/page26.htm; 1995).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., Wardle et al., & Takezawa et al., as applied to claim 14 above, and further in view of Lagorsse et al. (US 2011/0057709) and SatelliteDish.com (http://www.satellitedish.com/page26.htm; 1995).
Todd et al. do not teach the electronic device includes a microwave-waveguide network.
Lagorsse et al. disclose a satellite comprising an output multiplexer (OMUX) for output communication.  The OMUX (10) is a microwave channel multiplexing device which contains microwave transverse waveguides (16) coupled to elementary filters (11/30) and a thermally conductive support (12).  The thermally conductive support removes the thermal energy dissipated by the cavities of the filters (11/30) and transverse waveguide (16) to the thermally conductive support (12) (paragraphs [0003] - [0005] & Fig. 3).  The filters form a channel in which the RF radiofrequency signals travel (paragraph [0004]).

    PNG
    media_image5.png
    677
    544
    media_image5.png
    Greyscale

Lagorsse et al. do not teach the microwave waveguide network includes a plurality of metallic waveguide runs and couplers.
SatelliteDish.com teaches standard microwave waveguide components include straight sections (runs) (pg. 2) and couplers (pgs. 33 – 36), which are composed of metal materials, such as aluminum, copper, and brass.
Therefore, based on the teachings of Lagorsse et al. and SatelliteDish.com, it would have been obvious to one of ordinary skill in the art to include in an electrical device for aerospace applications, such as an output multiplexer, a microwave-waveguide network for effective traveling of output RF signals commonly used for satellite and aircraft communication.  Additionally, it also would have been obvious to one of ordinary skill in the art to utilize waveguide components, such as straight sections (runs) and coupler, composed of standard materials, such as metal, for the effective transmission of the output signal.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant argues, “Claim 14 has been amended to correct the typographic error per the objection in the Office Action” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment, the objection of claim 14 has been withdrawn. 

Applicant argues, “Regarding the objections of claim 7 and 8, Applicant respectfully assets that claims are proper as previously presented. Specifically claim 7 (as amended) states:
[t]the system of claim 1, wherein a first subset of the first plurality of carbon fibers is positioned along the second axis between a first boron fiber of the first plurality of boron fibers and a second boron fiber of the first plurality of boron fibers.

“The elements of claim 7 are supported by paragraphs [0026] – [0037] and FIGs. 4 and 5 that described and show that the first plurality of boron fibers 512, 514, and 516 and first plurality of carbon fibers 518, 520, 522, and 524 are oriented along the first axis represented by Y-axis 564. Moreover, while the first plurality of boron fibers 512, 514, 516 and first plurality of carbon fibers 518, 520, and 524 are oriented along the first axis, they are also positioned along the second axis (i.e., along the X- axis 562) that is perpendicular to the first axis (i.e., Y-axis 564). For the plurality of boron fibers, the first boron fiber 512, second boron fiber 514, and third boron fiber 516 are each positioned, with respect to each other, in a linear direction along the second axis while all being oriented in a direction along the first axis. Moreover, the plurality of carbon fibers is shown as including four example sub-plurality of carbon fibers 518, 520, 522, and 524 in FIG. 5. Specifically, the sub-plurality of carbon fibers 520 and 522 are shown as being 
“Similarly, the second plurality of boron fibers 546, 548, and 550 and second plurality of carbon fibers 532, 534, 536, and 538 are also shown and described as being oriented along the same first axis (i.e., Y-axis 564) and positioned along the second axis (i.e., X-axis 562) as shown in FIG. 5 and described in the specification as filed. Furthermore, the sub-plurality of carbon fibers 534 and 536 are shown as being located between first boron fiber 546 and second boron fiber 548 and between the second fiber 548 and third boron fiber 550, respectively. As such, Applicant respectfully assets that claim 7 and 8 are proper as previously presented and ask for withdrawal of the rejections for claims 1 – 13” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  Applicant is asserting the position along the X-axis is referring to the “X-Y” plane containing fibers oriented along the Y-axis direction. The rejections of claims 7 – 8 under 35 U.S.C. § 112 (a) and (b) have been withdrawn.

The Examiner notes Applicant’s amendments of claims 15 – 16. Therefore, the rejection of claims 15 – 16 under 35 U.S.C. § 112(d) is withdrawn.

Applicant has addressed the first rejection of claim 1 under 35 U.S.C. § 112(a), the rejection of claims 7 – 8 under 35 U.S.C. § 112(a), and the second rejection of claim 1 under 112 § (b). However, Applicant has failed to address the second rejection of claim 1 under 35 U.S.C. § 112(a) regarding the position of the pipe relative to the 

Applicant argues, “Unlike the present application, the primary reference, Todd, describes a known heat sink design for an electronic device using a ‘base plate’ that is placed on top of the electronic device (i.e., not on the printed circuit of the bottom of the electronic device).
“As described in line 53 of column 7 through line 38 of column 8 and shown in FIG. 4…of Todd, the base plate 33 is not a base plate of the integrated circuit package 70 as defined in the present application because the base plate 33 is a support for the physically structure of the heat sink 20 shown in FIG. 1…and described in line 66 of column 6 through line 12 of column 7 of Todd. It is appreciated by those of ordinary skill in the art that this type of heat sink is well known in electronics field where individual heat sinks are attached to the top of integrated circuits to transfer the heat generated by an integrated circuit through the top of the integrated circuit to the base plate of the heat sink (i.e. base plate 33 that is the structural base of the finned tower structure of the heat sink 20) and then to the fins 44 of the tower structure of the heat sink to radiate out” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  First, Merriam-Webster Dictionary defines a heat sink as “a substance or device that absorbs or dissipates especially unwanted heat (as from a 
Second, Applicant has failed to note that Todd teaches the heat sink 33 is attached to the fins 44 via heat pipes 52 (see cited Fig. 4). Therefore, like Applicant’s claimed invention, the electronics package 70 is attached to the heat pipes 52 via the base plate.
Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the base plate is on the printed circuit of the bottom of the electronic device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues, “Specifically, Todd describes a base plate (i.e., base plate 33) a[n] extruded ‘base block’ of a heat sink having fins 44. See line 67 of column 1 through line 6 of column 2 and line 66 of column 6 through line 12 of column 7 of Todd. In Todd, the extruded base of the heat sink (i.e., base plate 33) is attached to the top of the integrated circuit page 70 with a spring clip 72 that is shown as attached to the top surface of the base of the heat sink in a complementary channel 46. However, it is appreciated by those of ordinary skill in the art that the other side of the spring clip 62 (not shown in FIG. 4) must be attached to a bottom printed circuit board on which the integrated circuit package 70 is attached. As such, the extruded base, and specifically 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, it is noted that the features upon which applicant relies (i.e., the base plate is in direct contact with a printed circuit of the bottom of the electronic device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues, “The intended use of Todd is to cool off an integrated circuit that is attached to a printed circuit board utilizing an efficient cooling heat sink. The structure of base of the heat sink only requires the mechanical strength to attach to the top of the integrated circuit and support the heat pipe and fin structure of the heat sink. There is no reason to increase the structural strength of the base of the heat sink that is already described in Todd to be made of metal (that is already very thermally conductive) and only configured to support the combined heat pipe and fin structure of the heat sink” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the office action, unlike the metal block taught by Todd et al. as the base plate, the nanostructure reinforced composite (base plate) taught by Williams et al. teaches thermal conductivity in a preferred orientation. Therefore, the base plate taught by Williams et al. directs the flow of heat between a 

Applicant argues, “Such a modification would actually teach away from Todd since the purpose of Todd is to make a more thermally efficient heat sink having a heat pipe and tower fin structure that is attached to the top of an integrated circuit. The use of a composite or hybrid prepreg structure would most likely increase the cost of producing the resulting modified heat sink and reduce the thermal efficiency of the modified heat sink as compared to the all metal structure described in Todd. As such, the combination of Todd, Williams, and Takezawa is improper” (Remarks, Pgs. 13 – 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the base plate taught by Williams et al. directs the flow of heat between a heat source and a heat pipe for a more efficient dissipation of heat compared to the metal block taught by Todd et al.

Applicant argues, “Wardle describes a nano-engineered material architectures and an ultra-tough hybrid nanocomposite system. As such, there is no suggestion within Todd that the extruded base should be modified from a metal structure to a nano-engineered material or ultra-tough hybrid nanocomposite system. Nor is there any motivation to substituted the metal extruded base described in Todd with the nano-engineered material or ultra-tough hybrid nanocomposite system. Again, a modification would actually teach away from Todd since the purpose of Todd is to make a more thermally efficient heat sink having a heat pipe and tower fin structure that is attached to 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the office action, the hybrid nanocomposite (base plate) taught by Wardle, besides having a high tensile strength, also has a high elastic modulus, and heat conductive properties desired in aerospace applications.

Applicant argues, “Chuang describes a carbon fiber woven fabric. As such, there is no suggestion within Todd that the extruded base should be modified from a metal structure to a carbon fiber woven fabric. Nor is the[re] any motivation to substituted the metal extruded base described in Todd with the carbon fiber woven fabric. Again, a modification would actually teach away from Todd since the purpose of Todd is to make a more thermally efficient heat sink having a heat pipe and tower fin structure that is attached to the top of an integrated circuit. The use of a carbon fiber woven fabric would reduce the thermal efficiency of the modified heat sink as compared to all the metal structure described in Todd. As such, the combination of Todd, Wardle, Takezawa, and Chuang is improper” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “Moreover, even if combined, the combination of Todd, Williams, Takezawa and Cook does not cure the deficiencies of Todd because none of the references (i.e., Todd, Williams, Takezawa and Cook) disclose, teach, or suggest a high thermal conductivity composite baseplate recited in claim 1” (Remarks, Pg. 17).
Applicant argues, “However, even if combined, the combination of Todd, Wardle, Takezawa and Hallander does not cure the deficiencies of Todd because none of the references (i.e., Todd, Wardle, Takezawa, and Hallander) disclose, teach, sor suggest a high thermal conductivity composite baseplate recited in claim 1” (Remarks, Pg. 18).
Applicant argues, “Moreover, even if combined, the combination of Todd, Williams, Takezawa, Lagorsse, and SatelliteDish.com does not cure the deficiencies of Todd because none of the references (i.e., Todd, Williams, Takezawa, Lagorsse, and SatelliteDish.com) disclose, teach, or suggest a high thermal conductivity composite baseplate recited in claim 14” (Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICOLE T GUGLIOTTA/           Examiner, Art Unit 1781                                                                                                                                                                                             

/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781